DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 11 of the response, filed 12/14/2020, with respect to the objections to the drawings, specification, and claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings, specification, and claims; therefore, the objections to the drawings, specification, and claims have been withdrawn. 
Applicant’s arguments, see Pages 11-12 of the response, filed 12/14/2020, with respect to the rejection of Claims 1-13 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 1-13; therefore, the rejection of Claims 1-13 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 12-13 of the response, filed 12/14/2020, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 12/08/2020, the added limitation to Claim 1 of first ends of the plurality of first cooling channels communicating directly with the main cavity is not disclosed by the previously cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akagi (US Publication No: 2014/0290255).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi (US Publication No: 2014/0290255) in view of Koyabu (US Patent No: 8,777,559).
Regarding Claim 1: Akagi discloses a ring segment (Figure 7, No. 342 & 53) of a gas turbine, the ring segment being formed as a plurality of segment bodies is arranged annularly along a circumferential direction (Figures 7 and 8A).  The ring segment comprises a main cavity (Figure 7, space between plate 54 and surface 242) that is provided on an outer side of the segment body in a radial direction of the ring segment and receives cooling air from outside (Figure 7, “Cooling air”); a plurality of first cooling channels (402) which is provided inside the segment body so as to extend along an axial direction of a rotor and be arrayed in the circumferential direction, and of which first ends 2) which is disposed inside the segment body on an upstream side thereof in a rotation direction of the rotor, adjacent to a cooling channel of the plurality of first cooling channels so as to extend along the axial direction of the rotor, and of which a first end communicates with the main cavity on the upstream side thereof in the combustion gas flow direction (Figures 7 and 8A).  Akagi, however, fails to disclose a plurality of third cooling channels which is provided inside the segment body so as to extend along the circumferential direction of the ring segment, in a predetermined region along the axial direction of the rotor that is a region forming a part of a lateral end of the segment body on the upstream side in the rotation direction of the rotor and stretching from an end of the segment body on a downstream side in the combustion gas flow direction toward the upstream side, and of which first ends communicate with the second cooling channel while second ends open at the lateral end on the upstream side in the rotation direction of the rotor.
Koyabu teaches a ring segment (Figure 10, No. 50) for a gas turbine (Figure 1, No. 1), the ring segment comprising a plurality of first cooling channels (22, 24), a second cooling channel (26), and a plurality of third cooling channels (27) which is provided inside the segment body so as to extend along the circumferential direction of the ring segment (Figure 10), in a predetermined region along the axial direction of the rotor that is a region forming a part of a lateral end (19a) of the segment body on the upstream side in the rotation direction of the rotor and stretching from an end of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ring segment of Akagi with a plurality of third cooling channels, as taught by Koyabu, for the purpose of providing convection cooling of the circumferential sides of the ring segment (Column 13, Lines 9-14).
Regarding Claim 2: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the main cavity is defined as an impingement plate (Akagi: No. 54; Koyabu: No. 14) fixed to a recess on an outer surface side of the segment body (Akagi: Figure 7: Koyabu: Figure 10).
Regarding Claim 3: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the segment body is provided with an upstream-side cavity (Koyabu: 20) farther on the upstream side in the combustion gas flow direction than the main cavity (Koyabu: Figures 2 & 10); wherein the main cavity and the upstream-side cavity communicate with each other through an upstream-side channel (21); and wherein the first cooling channels of the plurality of first cooling channels and the second cooling channel communicate with the upstream-side cavity (Koyabu: Figure 10).
Regarding Claim 4: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein a second end of the second cooling channel is closed (Koyabu: Figure 10, see annotated figure in previous Office Action).
Regarding Claim 7: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, further comprising a plurality of fourth cooling channels (Koyabu: 25) which is provided inside the segment body so as to extend along the circumferential direction of the ring segment (Koyabu: Figure 10), and of which first ends communicate with the main cavity (Koyabu: via channel 24 and path 31) while second ends open toward the downstream side in the rotation direction of the rotor (Koyabu: Figure 10).
Regarding Claim 8: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the third cooling channels of the plurality of third cooling channels are provided from the end of the segment body on the downstream side in the combustion gas flow direction toward the upstream side (Koyabu: Figure 10), in a region stretching from a position of 50% to 25% of an overall length of the segment body in the combustion gas flow direction to the end on the downstream side in the combustion gas flow direction (Koyabu: Figure 10).
Regarding Claim 9: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the third cooling channels of the plurality of third cooling channels are disposed farther on the downstream side in the combustion gas flow direction than a region where the main cavity is formed (Koyabu: Figure 10).
Regarding Claim 10: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the segment body includes a plurality of support members (Akagi: 53) that extends from ends of a main body on the upstream side and the downstream side in the axial direction toward the outer side in the radial direction and supports the segment body onto a casing (Akagi: 51), and the third cooling channels of the plurality of third cooling channels are disposed farther on the downstream side in the 
Regarding Claim 11: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, further comprising a fifth cooling channel (Koyabu: 27, see previous OA) which is disposed at the lateral end on the upstream side in the rotation direction of the rotor, on the upstream side of the third cooling channels of the plurality of third cooling channels in the combustion gas flow direction, and of which a first end communicates with the second cooling channel while a second end opens at the lateral end on the upstream side in the rotation direction of the rotor (Koyabu: Figure 10).
Regarding Claim 13: Akagi, as modified by Koyabu, discloses a gas turbine (Akagi: Figure 1, No. 1) comprising a compressor (Akagi: 4) that compresses air; a combustor (Akagi: 2) that mixed compressed air compressed by the compressor with fuel (Akagi: “Fuel”) and combusts the mixture; a turbine (Akagi: 6) that obtains rotary power by combustion gas generated by the combustor; and the ring segment according to Claim 1 that is disposed on an outer circumferential side of blades in the turbine (Akagi: Figures 7 and 8A).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi and Koyabu as applied to claim 1 above, and further in view of Thompson (US Patent No: 5,486,090).
Regarding Claim 5: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1; however, Akagi fails to disclose a second end of the second 
Thompson teaches a ring segment (Figures 3-4) for a gas turbine engine, wherein the segment comprising cooling channels (116) opening toward a lateral edge (120) of the segment (Figure 4) and being provided with a constriction (126).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a second end of the second cooling channel of Akagi, as modified by Koyabu, open toward the downstream side of the segment body in the combustion gas flow direction and being provided with a constriction, as taught by Thompson, for the purpose of reducing the likelihood of hot gases remaining near the lateral edge of the segment and causing damage to the lateral edge of the segment (Column 5, Lines 50-54).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi and Koyabu as applied to claim 1 above, and further in view of Fukui (WO 2015/146854, with US Publication No: 2017/0138211 being used as an English translation).
Regarding Claim 6: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the first cooling channels are arrayed inside the segment body along the circumferential direction of the ring segment (Akagi: Figures 7 and 8A); however, Akagi fails to disclose a density of openings of those of the first cooling channels that are provided on the upstream side in the rotation direction of the rotor being set to be higher than a density of openings of those of the first cooling channels that are provided on the downstream side in the rotation direction of the rotor.


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first cooling channels of Akagi, as modified by Koyabu, with densities of openings as claimed, as taught by Fukui, for the purpose of supplying a larger amount of cooling air to the upstream side in the rotation direction, which is subjected to harsher conditions, thus reliably cooling the ring segment (Paragraph [0091]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi and Koyabu as applied to claim 1 above, and further in view of Lucas (US Patent No: 6,899,518).
Regarding Claim 12: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 11, wherein the fifth cooling channel is one of a plurality of fifth cooling channels (Koyabu: Figure 10); however, Akagi fails to disclose a density of openings of the plurality of fifth cooling channels being set to be lower than a density of openings of the third cooling channels of the plurality of third cooling channels.
Lucas teaches a ring segment (Figure 7) for a gas turbine, wherein the ring segment comprises one set of cooling channels (25) with a density of openings that is lower than a density of openings of another set of cooling channels (30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ring segment of Akagi, as modified .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Examiner, Art Unit 3745